Citation Nr: 0905649	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-25 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 
11, 2006 for the award of a 10 percent rating for scars, 
bilateral inguinal regions, residual to herniorrhaphy.

2.  Entitlement to an effective date earlier than September 
11, 2006 for the award of service connection for residuals of 
bilateral herniorrhaphy, other than scars.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1949 to December 
1952.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision in 
which the RO increased the rating for scars, bilateral 
inguinal regions, secondary to herniorrhaphy, to 10 percent 
and granted service connection and assigned a 10 percent 
rating for residuals of hernioplasty (herniorrhaphy), both 
effective September 11, 2006 (the date of claim for 
increase).  The Veteran filed a notice of disagreement (NOD) 
in March 2007, and the RO issued a statement of the case 
(SOC) in July 2007.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
August 2007.

Given the history of the Veteran's award of service-connected 
benefits and his assertion that the effective date of service 
connection for residuals of bilateral herniorrhaphy should be 
the date of his original November 1954 claim, the Board 
observes that some clarification of the issues is in order.  
In a May 1955 rating decision, the RO granted service 
connection and assigned a 0 percent rating for scars, 
bilateral inguinal regions, secondary to herniorrhaphy, 
effective November 12, 1954 (the date of claim).  Thus, the 
RO, in essence, granted the Veteran service connection for 
residuals of bilateral herniorrhaphy but determined that the 
only residuals that existed at the time were the surgical 
scars, which were evaluated as noncompensable.  Therefore, 
although the RO granted service connection for residuals of 
bilateral herniorrhaphy in the rating decision on appeal, the 
RO, in essence, only increased the rating for the Veteran's 
already service-connected residuals of bilateral 
herniorrhaphy by assigning a separate 10 percent rating for 
residuals other than scars.  Thus, the Board has 
characterized the appeal as encompassing the matters set 
forth on the title page.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Specifically, the 
pertinent legal authority provides that the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received by VA within one year after that date; 
otherwise the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly authorized representative, or a person acting as 
next friend who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
increase or to reopen, if the report relates to a disability 
that may establish entitlement.  However, there must first be 
a prior allowance or disallowance of a claim.  See 38 C.F.R. 
§ 3.157(b) (2008).  

In this appeal, the Board observes that there may be 
outstanding VA medical records pertinent to the claims.

Initially, the Board notes that, in February 1994, the 
Veteran filed a claim for increase for hernia ruptures.  In a 
March 1995 rating decision, the RO, inter alia, denied an 
increased rating for scars, bilateral inguinal regions, 
secondary to herniorrhaphy.  The Veteran was notified of the 
decision and of his appellate rights in a letter dated March 
28, 1995; however, he did not initiate an appeal with any 
aspect of this determination.  As such, that decision is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105 (West); 38 C.F.R. §§ 20.302, 20.1103 (2008).  Thus, 
absent a showing of clear and unmistakable error in the 
February 1994 rating decision, the effective date of the 
awards on appeal can only fall after the March 28, 1995 date 
of issuance of that rating decision.  

In September 2006 correspondence, the Veteran's 
representative stated that medical records from the Bath VA 
Medical Center (VAMC) show complaints of hernia since March 
2006 and that medical records from the Batavia and Buffalo 
VAMCs have additional history of complaints dating well back 
to the late 1950s.  Similarly, in an October 2006 letter, the 
Veteran's wife also noted that the Veteran received treatment 
for the disabilities on appeal from the Batavia VAMC.  
Further, on the March 2007 NOD, the Veteran's representative 
noted that the Veteran has had extensive contact with the VA 
medical system and that the VA medical records would reflect 
an intent to file a claim.

However, no records from the above-named VA facilities have 
been associated with the claims file.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, the RO should obtain and associate with 
the claims file all pertinent, outstanding records from the 
above-named facilities, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2008) as regards requesting records 
from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should give the Veteran another opportunity to present 
information/evidence pertinent to the claims on appeal.  The 
RO's notice letter to the Veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002) ; 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Bath, 
Batavia, and Buffalo VAMCs all outstanding 
records of evaluation/treatment for the 
Veteran's scars and other residuals 
associated with bilateral herniorrhaphy, 
since March 1995, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal 
facilities.  All records received should 
be associated the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  The RO should also 
explain the type of evidence that is his 
ultimate responsibility to submit.

The RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

